Citation Nr: 0333861	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-19 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left wrist 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Charlisa Moore, Associate Counsel


INTRODUCTION

The veteran had essentially continuous active service from 
October 1943 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for a left wrist disability.


REMAND

The veteran asserts that in 1944, while aboard a ship en 
route to Pearl Harbor, he fell and injured his wrist during 
rough seas.  The veteran applied for service connection for 
left wrist disability in March 2001.  The application 
references a Dr. St. Mary in Melbourne, Florida as a treating 
physician for his left wrist disability.  

The Board acknowledges that the veteran was in service at the 
time the incident allegedly occurred.  The Board also 
acknowledges that the veteran provided medical records to the 
RO, including a private medical report signed by Dr. St. 
Mary.  This report reflects that the veteran was seen in the 
Holmes Regional Ambulatory Surgery Center with an old 
scaphoid nonunion that had resulted in degenerative arthritis 
of the left wrist.  The veteran underwent a left wrist fusion 
and carpal tunnel release of the left wrist.  However, there 
is no evidence that the RO requested complete records from 
Dr. St. Mary and the Holmes Regional Ambulatory Surgery 
Center. 

The law pertaining to the development of VA compensation 
claims has changed during the course of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) became 
law.  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, including which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) 
(2003) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court 
made a conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9 (2002)).  The Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

In this case, the only notice afforded the veteran was 
provided in a letter dated in May 2001 and in the statement 
of the case issued in September 2002.  The Board observes 
that the provisions of 38 C.F.R. § 3.159 (2003) were set 
forth.  In each case, the veteran was advised that he had to 
submit the requested info to the VA within 60 days.  This is 
not sufficient to satisfy the VCAA notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a left wrist 
disability since his discharge from 
service, to include complete treatment 
records from Dr. St. Mary, the Holmes 
Regional Ambulatory Surgery Center (1035 
South Apollo Boulevard,  Melbourne, 
Florida 32901, and Brevard Orthopaedic 
Clinic (205 East Nasa Boulevard, 
Melbourne, Florida, 32901) since service.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claims may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



